         Case MDL No. 2804 Document 3932 Filed 03/14/19 Page 1 of 2




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −83)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,317 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                    Mar 14, 2019
                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
        Case MDL No. 2804 Document 3932 Filed 03/14/19 Page 2 of 2




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                  MDL No. 2804



                   SCHEDULE CTO−83 − TAG−ALONG ACTIONS



 DIST       DIV.      C.A.NO.      CASE CAPTION


ALABAMA SOUTHERN

  ALS         1      19−00086      Stracener v. Purdue Pharma L.P. et al

ILLINOIS NORTHERN

                                   West Bend Mutual Insurance Company v.
  ILN         1      19−01461      AmerisourceBergen Drug Corporation et al

KENTUCKY EASTERN

  KYE         6      19−00062      Manchester, City of v. Purdue Pharma L.P. et al
  KYE         7      19−00023      City of Pippa Passes et al v. Purdue Pharma L.P. et al

LOUISIANA MIDDLE

 LAM          3      19−00121      Iberville Parish Council v. Purdue Pharma, LP et al

NORTH CAROLINA EASTERN

                                   Jones County v. AmerisourceBergen Drug Corporation
  NCE         4      19−00029      et al
